

Exhibit 10.1
VOTING AGREEMENT


This Voting Agreement (this "Agreement"), dated as of September 11, 2014, is
entered into by and between Alliance Data Systems Corporation, a Delaware
corporation ("Parent"), and each of the stockholders of Conversant, Inc., a
Delaware corporation (the "Company"), listed on Schedule A attached hereto
(each, a "Stockholder" and, collectively, the "Stockholders").  Capitalized
terms used in this Agreement and not otherwise defined herein shall have the
meanings assigned to them in the Merger Agreement (as defined below).


WHEREAS, concurrently with the execution and delivery of this Agreement, Parent,
Amber Sub LLC, a Delaware limited liability company and wholly owned subsidiary
of Parent ("Merger Sub") and the Company are entering into an Agreement and Plan
of Merger, dated as of the date hereof (the "Merger Agreement") (as the same may
be amended from time to time in accordance with its terms) pursuant to which
(and subject to the terms and conditions set forth therein) the Company will
merge with and into Merger Sub, with Merger Sub continuing as the surviving
corporation in the merger (the "Merger");


WHEREAS, each Stockholder is, as of the Reference Time (as defined below), the
record and beneficial or beneficial owner (as defined in Rule 13d-3 of the
Exchange Act, which meaning will apply for all purposes of this Agreement
whenever the term "beneficial" or "beneficially" is used) of the shares of
Company Common Stock and the Company Options set forth opposite such
Stockholder's name on Schedule A attached hereto (the "Owned Securities" and,
together with any other shares of Company Common Stock or other securities with
voting rights with respect to the matters specified in Section 4.1 that become
beneficially owned by such Stockholder (including Company Common Stock acquired
upon the exercise of Company Options) but excluding any shares sold or
transferred in compliance with Section 3.2 or Section 3.3 during the Voting
Period, the "Shares"); and


WHEREAS, obtaining the Company Stockholder Approval is a condition to the
consummation of the Merger.


NOW, THEREFORE, in consideration of Parent and Merger Sub entering into the
Merger Agreement and of the mutual covenants and agreements contained herein and
other good and valuable consideration, the adequacy of which is hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
as follows:


SECTION 1.                          Representations and Warranties of Each
Stockholder.  Each Stockholder hereby represents and warrants to Parent as of
the date of this Agreement as follows:


1.1.            Title to the Shares.  Such Stockholder is the record and
beneficial or beneficial owner of the Owned Securities listed on Schedule A,
which, as of the Reference Time, constitutes all of the Company Common Stock and
other securities convertible into or exercisable for any Company Common Stock,
whether vested or unvested, owned of record or beneficially held by such
Stockholder.  For purposes of this Agreement, "Reference Time" shall mean 12:01
am Eastern time on the date of this Agreement, and "Voting Period" shall mean
the period from the Reference Time through the termination of this Agreement in
accordance with its terms.



--------------------------------------------------------------------------------






1.2.            Voting Matters.  Other than any restrictions contained in the
Company Organizational Documents, such Stockholder has the sole power to vote or
cause to be voted the Owned Securities (except for any Company Options included
in the Owned Securities) with respect to the matters specified in Section 4.1
hereof, free and clear of any and all claims, liens, encumbrances or
restrictions on the right to vote such Owned Securities, except as may exist by
reason of this Agreement.  In furtherance (and not in limitation) of the
foregoing, such Stockholder represents and warrants to Parent that all proxies
heretofore given in respect of any of its Owned Securities, if any, are not
irrevocable and that all such proxies have been properly revoked or are no
longer in effect as of the date hereof.


1.3.            Organization.  To the extent such Stockholder is a corporation,
partnership, limited liability company or other entity, such Stockholder is duly
organized, validly existing, and in good standing (or the equivalent concept to
the extent applicable) under the laws of the jurisdiction of its incorporation,
formation or organization.


1.4.            Authority Relative to this Agreement.  To the extent such
Stockholder is a corporation, partnership, limited liability company or other
entity (a) such Stockholder has all requisite corporate, company, partnership or
other similar power and authority to execute and deliver this Agreement, to
perform its obligations hereunder and to consummate the transactions
contemplated by this Agreement and (b) the execution and delivery of this
Agreement by such Stockholder and the performance of its obligations hereunder
and the consummation of the transactions contemplated by this Agreement to which
it is a party have been duly and validly authorized by all necessary and
appropriate corporate, partnership, company or other similar action on behalf of
such Stockholder.  To the extent that such Stockholder is an individual, such
Stockholder has the requisite legal capacity to execute and deliver this
Agreement, to perform his or her obligations hereunder and to consummate the
transactions contemplated by this Agreement.  This Agreement has been duly and
validly executed and delivered by such Stockholder and, assuming the due
authorization, execution and delivery by Parent, constitutes a valid and binding
obligation of such Stockholder, enforceable against such Stockholder in
accordance with its terms, subject to the Enforceability Exceptions.


1.5.            No Conflict.  The execution and delivery of this Agreement by
such Stockholder does not, and the performance of its obligations hereunder and
the consummation by such Stockholder of the transactions contemplated hereby
will not, (a) except for the applicable requirements of the Exchange Act,
require any consent or approval by, filing with, or notification to, any
Governmental Entity or any other person, by such Stockholder, (b) to the extent
such Stockholder is a corporation, partnership, limited liability company or
other entity, violate or conflict with or result in any breach of any provision
of the organizational documents of such Stockholder, (c) violate or conflict
with or result in any breach of or default (with or without notice or lapse of
time or both) under or give to any other person (with or without notice or lapse
of time or both) any right of termination, acceleration or cancellation of, or
result in the creation of any claims, liens, encumbrances or restrictions on the
right to vote such Shares pursuant to, any agreement to which such Stockholder
is a party or any instrument, permit, concession, franchise or license of such
Stockholder or (d) violate or conflict with any Law applicable to such
Stockholder or to such Stockholder's properties or assets, except in the case of
the foregoing clauses (a), (c) and (d) only, for any of the foregoing as would
not reasonably be expected to materially impair or restrict such Stockholder's
ability to perform its obligations under this Agreement.


2

--------------------------------------------------------------------------------






1.6.            Reliance by Parent.  Such Stockholder understands and
acknowledges that Parent is entering into, and causing Merger Sub to enter into,
the Merger Agreement in reliance upon such Stockholder's execution and delivery
of this Agreement.


SECTION 2.                          Representations and Warranties of Parent. 
Parent hereby represents and warrants to each Stockholder as of the date of this
Agreement as follows:


2.1.            Organization.  Parent is a corporation, duly incorporated,
validly existing and in good standing under the laws of the State of Delaware.


2.2.            Authority Relative to this Agreement.  (a) Parent has all
requisite corporate power and authority to execute and deliver this Agreement,
to perform its obligations hereunder and to consummate the transactions
contemplated by this Agreement and (b) the execution and delivery of this
Agreement by Parent and the performance of its obligations hereunder and the
consummation of the transactions contemplated by this Agreement have been duly
and validly authorized by all necessary and appropriate corporate action.  This
Agreement has been duly and validly executed and delivered by Parent and,
assuming the due authorization, execution and delivery by each of the
Stockholders party hereto, constitutes a valid and binding obligation of Parent,
enforceable against Parent in accordance with its terms, subject to the
Enforceability Exceptions.


2.3.            No Conflict.  The execution and delivery of this Agreement by
Parent does not, and the performance of its obligations hereunder and the
consummation by Parent of the transactions contemplated hereby will not, (a)
except for the applicable requirements of the Exchange Act, require any consent
or approval by, filing with, or notification to, any Governmental Entity or any
other person, by Parent or any of its Subsidiaries, (b) violate or conflict with
or result in any breach of any provision of the charter or bylaws or other
equivalent organizational documents of Parent or any of its Subsidiaries, (c)
violate or conflict with or result in any breach of or default (with or without
notice or lapse of time or both) under or give to any other person (with or
without notice or lapse of time or both) any right of termination, acceleration
or cancellation of, any agreement to which Parent or any of its Subsidiaries is
a party or any instrument, permit, concession, franchise or license of Parent or
any of its Subsidiaries or (d) violate or conflict with any Law applicable to
Parent, its Subsidiaries or their respective properties or assets, except, in
the case of the foregoing clauses (a), (c) and (d) only for any of the foregoing
as would not reasonably be expected to materially impair or restrict Parent's
ability to perform its obligations under this Agreement.


SECTION 3.                          Additional Agreements.


3.1.            No Other Proxies.  Subject to applicable Law, each Stockholder
hereby covenants and agrees, that during the Voting Period, except as otherwise
specifically contemplated or permitted by this Agreement (including Section
4.1), such Stockholder shall not, and shall not offer or agree to grant any
proxy or power of attorney with respect to, deposit into a voting trust or enter
into a voting arrangement, whether by proxy, voting agreement or otherwise with
respect to any Shares or any interest therein, in each case with respect to any
vote on the approval of the matters set forth in Section 4.1 of this Agreement.


3

--------------------------------------------------------------------------------






3.2.            Restriction on Transfer.  Each Stockholder hereby agrees, except
as permitted by Section 3.3, during the Voting Period, not to sell, transfer,
pledge, encumber, assign or otherwise dispose of, or enter into any contract,
option or other arrangement or understanding with respect to the sale, transfer,
pledge, encumbrance, assignment or other disposition of, or limitation on the
voting rights of, any of the Shares of such Stockholder (any such action, a
"Transfer").  Each Stockholder agrees that any violation of the foregoing
sentence by such Stockholder may and should be enjoined.  If any involuntary
Transfer of any of the Shares shall occur (including, but not limited to, a sale
by a Stockholder's trustee in any bankruptcy, or a sale to a purchaser at any
creditor's or court sale), the transferee (which term, as used herein, shall
include any and all transferees and subsequent transferees of the initial
transferee) shall, to the extent permitted by applicable Law, take and hold such
Shares subject to all of the restrictions, liabilities and rights under this
Agreement, which shall continue in full force and effect until valid termination
of this Agreement.


3.3.            Permitted Transfers.  A Stockholder may Transfer any Shares (i)
to a Permitted Transferee (as defined below) or Affiliate of such Stockholder or
(ii) to the extent necessary to fund any tax payments required to be paid upon
exercise of a Company Option or vesting of any restricted stock unit held by
such Stockholder.  Any Stockholder that Transfers any Shares to a Permitted
Transferee or any Affiliate of such Stockholder (such Permitted Transferees and
Affiliates, "Potential Transferees") shall cause each such Potential Transferee
to (x) execute a signature page to this Agreement pursuant to which such
Potential Transferee agrees to be a "Stockholder" pursuant to this Agreement
with respect to such Transferred Shares and (y) provide the requisite contact
information for such Potential Transferee as contemplated by Exhibit A.
"Permitted Transferee" means, with respect to any Stockholder, (A) a spouse,
lineal descendant or antecedent, brother or sister, adopted child or grandchild
or the spouse of any child, adopted child, grandchild or adopted grandchild of
such Stockholder, (B) any trust, the trustees of which include only the persons
named in clause (A) and the beneficiaries of which include only the persons
named in clause (A), (C) any corporation, limited liability company or
partnership, the stockholders, members or general or limited partners of which
include only the persons named in clause (A), (D) if such Stockholder is a
trust, the beneficiary or beneficiaries authorized or entitled to receive
distributions from such trust or (E) to any person by will, for estate or tax
planning purposes, for charitable purposes or as charitable gifts or donations.
Transfers of Shares to Potential Transferees made pursuant to this Section 3.3
shall not be a breach of this Agreement.


3.4.            Additional Shares.  In the event of a share dividend or
distribution, or any change in the Company Common Stock by reason of any share
dividend or distribution, stock split, recapitalization, reclassification,
combination, conversion or the like, including the exchange of any securities
convertible into or exercisable for any Company Common Stock, the term "Shares"
shall be deemed to refer to and include such shares as well as all such share
dividends and distributions and any securities into which or for which any or
all of the Shares may be changed or exchanged or which are received in such
transaction.  For the avoidance of doubt, it is the intent of the parties that
all Company Common Stock or other securities convertible into or exercisable for
any Company Common Stock that become beneficially owned by each Stockholder
during the Voting Period be subject to the provisions of this Agreement.


4

--------------------------------------------------------------------------------






3.5.            Stockholder Capacity; Stockholder Designees.  All agreements and
understandings made herein shall be made solely in a Stockholder's capacity as a
holder of the Shares and, if a Stockholder is a director or officer of the
Company, not in a Stockholder's capacity as a director or officer of the Company
and this Agreement shall not limit or otherwise affect the actions or fiduciary
duties of such Stockholder, or any affiliate, trustee, beneficiary, settlor,
employee or designee of such Stockholder or any of its affiliates in its
capacity, if applicable, as an officer or director of the Company (or any
subsidiary of the Company).  For the avoidance of doubt, the parties acknowledge
and agree that (a) each Stockholder who is a director shall be free to act in
his or her capacity as a director of the Company in accordance with his or her
duties to the Company, (b) nothing herein shall prohibit or restrict any such
Stockholder above from taking any action in facilitation of the exercise of his
or her duties as a director pursuant to the Merger Agreement (including pursuant
to Section 5.3 thereof) or otherwise, (c) nothing herein shall prohibit or
restrict any Stockholder who is an officer of the Company from taking any
action, or failing to take any action, in his or her capacity as an officer of
the Company or in facilitation of the exercise of his or her duties to the
Company as such Stockholder determines in good faith is required to comply with
the direction of the Company Board of Directors and (d) no action taken by any
person described in clauses (a) through (c) above acting in the capacities
described therein shall be deemed to be a breach or violation by such
Stockholder of this Agreement.


SECTION 4.                          Voting Agreement; Proxy.


4.1.            Voting Agreement.  Each Stockholder hereby agrees that during
the Voting Period, at any meeting of the Company stockholders or in any action
by written consent of the Company stockholders, such Stockholder shall vote (or
cause to be voted) (other than Company Options that have not yet been
exercised), all of its Shares:


(a)            in favor of adoption of the Merger Agreement, and approval of the
terms thereof, and in favor of the Merger and the other transactions
contemplated thereby;


(b)            in favor of adoption of any proposal in respect of which the
Company Board of Directors has (i) determined is designed to facilitate the
consummation of the Merger, (ii) disclosed the determination described in clause
(i) in the Company's proxy materials or other written materials disseminated to
all of the Company stockholders and (iii) recommended to be adopted by the
Company stockholders;


(c)            against any Company Takeover Proposal; and


(d)            against any amendments to the Company Organizational Documents or
other proposal or transaction involving the Company or any of its Subsidiaries
that in any manner would reasonably be expected to materially impede, interfere
with, delay, postpone or adversely affect the Merger or the other transactions
contemplated by the Merger Agreement or change, in any manner, the voting rights
of any class of capital stock of the Company;


5

--------------------------------------------------------------------------------






provided that in the event that such Stockholder's proxy has been granted to the
Company pursuant to Section 4.2(a) (and such proxy remains effective in
accordance therewith), Stockholder shall have no obligations under this Section
4.1 with respect to the meeting of the Company stockholders for which such proxy
has been granted.
Notwithstanding anything herein to the contrary, this Section 4.1 shall not
require any Stockholder to vote (or cause to be voted) any of such Stockholder's
Shares to amend the Merger Agreement or take any action that could result in the
consequences described in Section 6(d).


4.2.            Grant of Proxy.


(a)            In furtherance of Section 4.1 of this Agreement, subject to
Sections 4.2(b) and 4.2(d) hereof and the proviso set forth below, each
Stockholder hereby irrevocably grants to and appoints Parent and up to two of
Parent's designated representatives (the "Authorized Parties"), and each of them
individually, as such Stockholder's proxy (with full power of substitution and
resubstitution) to the full extent of such Stockholder's voting rights with
respect to such Shares for and in the name, place and stead of such Stockholder,
to attend all meetings of the Company stockholders and to vote the Shares at any
meeting of the Company stockholders or in any action by written consent of the
Company stockholders, during the Voting Period solely on the matters and in the
manner specified in Section 4.1 hereof, in each case subject to applicable Law
(the "Proxy"); provided that in the case of any meeting of the Company
stockholders during the Voting Period at which a matter described in Section 4.1
is to be considered, such Stockholders grant of the Proxy contemplated by this
Section 4.2(a) shall be effective if, and only if, such Stockholder has not
delivered to the Secretary of the Company at least three Business Days prior to
such meeting a duly executed proxy card previously approved by Parent (such
approval shall not be unreasonably withheld or delayed) voting such
Stockholder's Shares in the manner specified in Section 4.1.  For the avoidance
of doubt, the Proxy shall be effective for all actions by written consent of the
Company stockholders during the Voting Period with respect to the matters set
forth in Section 4.1.


(b)            It is hereby agreed that the Authorized Parties will use any
Proxy granted by any Stockholder solely in accordance with applicable Law and
will only vote the Shares subject to such Proxy with respect to the matters and
in the manner specified in Section 4.1 hereof.  Subject to the foregoing
sentence, following the grant of a Proxy pursuant to Section 4.2(a), the vote of
an Authorized Party shall control in any conflict between the vote by an
Authorized Party of such Shares and any other vote by such Stockholder of its
Shares during the Voting Period.


(c)            Each Stockholder hereby affirms that any Proxy granted pursuant
to this Section 4.2 is given by such Stockholder in connection with, and in
consideration of, the execution of the Merger Agreement by Parent, and that any
such Proxy will be given to secure the performance of the duties of such
Stockholder under this Agreement specified in Section 4.1.


6

--------------------------------------------------------------------------------






(d)            Any Proxy granted pursuant to this Section 4.2 by such
Stockholder shall be deemed to be coupled with an interest sufficient in law to
support an irrevocable proxy and shall revoke any and all prior proxies granted
by such Stockholder with respect to the matters specified in Section 4.1 but for
the avoidance of doubt shall be deemed terminated and released with respect to
any Shares sold or transferred on or after the date hereof in compliance
with Section 3.3.  Any Proxy granted hereunder shall automatically terminate,
without any further action required by any person, and any underlying
appointment shall automatically be revoked and rescinded and of no force and
effect, at the end of the Voting Period.


(e)            Each Stockholder hereby acknowledges that the Company has agreed,
pursuant to Section 5.4(d), of the Merger Agreement, to recognize the Proxy at
any meeting of the Company stockholders during the Voting Period.  Each
Stockholder hereby further agrees that it will not intentionally take any action
or fail to take any action with the primary purpose of causing the Company to
fail to recognize such Proxy.


4.3.            Other Voting.  Each Stockholder shall vote on all issues other
than those specified in Section 4.1 hereof that may come before a meeting of, or
action by written consent by, the Company stockholders in its sole discretion;
provided that such vote or consent does not contravene the provisions of this
Section 4.  For the avoidance of doubt, Parent shall not have the right to be
granted any proxy of a Stockholder in connection with any such vote.


SECTION 5.                          Further Assurances.  Each Stockholder shall,
from time to time, perform such further acts and execute and deliver, or cause
to be executed and delivered, such additional or further consents, documents and
other instruments as Parent may reasonably request in writing for the purpose of
effectuating the matters covered by this Agreement or that are necessary to vest
in Parent the power to carry out and give effect to the provisions of this
Agreement.


SECTION 6.                          Termination.  This Agreement and the
obligations hereunder shall automatically terminate on the first to occur of (a)
the termination of the Merger Agreement in accordance with its terms, (b) a
written agreement between Parent and a Stockholder to terminate this Agreement
(provided that in the case of this clause (b) any such termination shall be
effective only with respect to such Stockholder or Stockholders party to such
agreement to terminate, and not any other stockholder of the Company party to
this Agreement or a similar agreement with Parent), (c) the Effective Time, and
(d) the Merger Agreement is amended or modified, or a provision therein has been
waived, in any such case, in a manner that (i) reduces the amount or changes the
form of Merger Consideration to be paid to such Stockholder in connection with
the Merger or (ii) provides for or otherwise results in disparate treatment of
such Stockholder vis-a-vis the other Company stockholders with regard to the
Merger Consideration or is materially adverse to the Stockholders.  The
representations, warranties, obligations and agreements of the parties contained
in this Agreement shall not survive any termination of this Agreement; provided
that in the event this Agreement is terminated under clause (a) of the preceding
sentence, no party shall be relieved from its liability for any Knowing and
Material Breach of its obligations hereunder committed prior to such
termination.  For the avoidance of doubt, unless already ended, the Voting
Period will automatically end when this Agreement is terminated in accordance
with this Section 6.


7

--------------------------------------------------------------------------------






SECTION 7.                          Miscellaneous.


7.1.            Appraisal Rights.  Each Stockholder hereby irrevocably and
unconditionally waives, and agrees to prevent the exercise of, any rights to
require appraisal of its Shares pursuant to the DGCL with respect to the Merger.


7.2.            Publication.  Each Stockholder hereby permits the Company and
Parent to publish and disclose in any proxy statement or prospectus (including
any document or schedule filed with the SEC) or any other regulatory filings in
connection with the Merger such Stockholder's identity and ownership of Company
Common Stock, the other information set forth on Schedule A attached hereto, and
the nature of its commitments, arrangements and understandings pursuant to this
Agreement.


7.3.            Entire Agreement; No Third Party Beneficiaries.


(a)            This Agreement, including the Proxy and Schedule A attached
hereto, constitutes the entire agreement and supersedes all prior agreements and
understandings, both written and oral, among the parties with respect to the
subject matter hereof; provided that if there is any conflict between this
Agreement and the Merger Agreement, this Agreement shall control.  This
Agreement is intended to create a contractual relationship between each
Stockholder, on the one hand, and Parent, on the other hand, and is not intended
to create, and does not create, any agency, partnership, joint venture or any
like relationship among the parties hereto.  Without limiting the generality of
the foregoing, each Stockholder agrees that: (i) it is entering into this
Agreement solely on its own behalf and, except as expressly set forth in this
Agreement, shall not have any obligation to perform on behalf of any other
Company stockholder and (ii) by entering into this Agreement, it does not intend
to form a "group" for purposes of Rule 13d-5(b)(1) of the Exchange Act or any
other similar provision of applicable Law with any other Company stockholder. 
Each Stockholder is not Affiliated with any other holder of Shares entering into
this Agreement and has acted independently regarding such Stockholder's decision
to enter into this Agreement.  Parent acknowledges and agrees that (A) all
representations, warranties, covenants, obligations and agreements of the
Stockholders in this Agreement shall be made on a several, and not joint, basis
and (B) in accordance with and subject to the foregoing, no Stockholder shall
have any liability or obligation for any breach or violation of, or failure to
perform under, this Agreement by any other Stockholder.


(b)            This Agreement is not intended to, and shall not, confer upon any
person not a party hereto any rights or remedies hereunder, provided, however,
that Merger Sub is an intended third party beneficiary of this Agreement, with
the right to enforce this Agreement to the same extent as Parent.


8

--------------------------------------------------------------------------------






7.4.            Assignment; Parties in Interest.  Neither this Agreement nor any
of the rights, interests or obligations hereunder shall be assigned or delegated
by any of the parties hereto without the prior written consent of the other
party.  This Agreement shall be binding upon, inure solely to the benefit of,
and be enforceable by, the parties hereto and their successors and permitted
assigns (including, for the avoidance of doubt, a Stockholder's heirs, legal
representatives, successors and assigns).  Any purported assignment not
permitted under this Section 7.4 shall be null and void.


7.5.            Notices.  All notices and other communications hereunder shall
be in writing and shall be deemed given (a) upon personal delivery to the party
to be notified; (b) when received when sent by email or facsimile by the party
to be notified, provided, however, that notice given by email or facsimile shall
not be effective unless either (i) a duplicate copy of such email or fax notice
is promptly given by one of the other methods described in this Section 7.5 or
(ii) the receiving party delivers a written confirmation of receipt for such
notice either by email or fax or any other method described in this Section 7.5;
or (c) when delivered by a courier (with confirmation of delivery); in each case
to the party to be notified at the following address:


To Parent:


Alliance Data Systems Corporation
7500 Dallas Parkway
Suite 700
Plano, Texas 75024
Facsimile:   214-494-3900
Attention:    Jeanette Fitzgerald, General Counsel—Epsilon
Email:   jfitzgerald@epsilon.com


with copies to:


Akin Gump Strauss Hauer & Feld LLP
1700 Pacific Avenue
Suite 4100
Dallas, TX 75201
Facsimile:   (214) 969-4343
Attention:    Joseph L. Motes III, Esq.
Email:   jmotes@akingump.com


If to a Stockholder:  at its respective address set forth on Schedule A attached
hereto
or to such other address as any party shall specify by written notice so given,
and such notice shall be deemed to have been delivered as of the date so
personally delivered, on the date of confirmation if electronically delivered,
or on that of receipt if delivered by courier.  Any party to this Agreement may
notify any other party of any changes to the address or any of the other details
specified in this Section 7.5; provided, however, that such notification shall
only be effective on the date specified in such notice or five Business Days
after the notice is given, whichever is later.  Rejection or other refusal to
accept or the inability to deliver because of changed address of which no notice
was given shall be deemed to be receipt of the notice as of the date of such
rejection, refusal or inability to deliver.


9

--------------------------------------------------------------------------------






7.6.            Headings.  Headings of the Sections of this Agreement are for
convenience of the parties only and shall be given no substantive or
interpretive effect whatsoever.


7.7.            Amendments; Waivers.  At any time prior to the termination of
this Agreement, any provision of this Agreement may be amended or waived if, and
only if, such amendment or waiver is in writing and signed, in the case of an
amendment, by the Company and Stockholders.  Notwithstanding the foregoing, no
failure or delay by any party hereto in exercising any right hereunder shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise of any other right hereunder.


7.8.            Non-Recourse.  No past, present or future director, officer,
employee, incorporator, member, partner, stockholder, trustee, beneficiary,
settlor, agent, attorney, representative or affiliate of any party hereto
(except to the extent any of them becomes a party in accordance with Section
3.3) or of any of their respective affiliates shall have any liability (whether
in contract or in tort) for any obligations or liabilities of such party arising
under, in connection with or related to this Agreement or for any claim based
on, in respect of, or by reason of, the transactions contemplated
hereby; provided, however, that nothing in this Section 7.8 shall limit any
liability of the parties hereto for breaches of the terms and conditions of this
Agreement.


7.9.            General Provisions.  The terms and provisions of Sections 8.3,
8.4, 8.5, 8.6, 8.9  and 8.14 of the Merger Agreement are hereby incorporated by
reference as if set forth herein in their entirety and shall apply mutatis
mutandis to this Agreement.








[Rest of page intentionally left blank]
10

--------------------------------------------------------------------------------










IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first above written.




ALLIANCE DATA SYSTEMS CORPORATION


By:  /s/ EDWARD J. HEFFERNAN
Name:            Edward J. Heffernan

Title: President and Chief Executive
Officer


 


STOCKHOLDERS:


/s/ SCOTT P. BARLOW
Scott P. Barlow

 
/s/ DAVID S. BUZBY
David S. Buzby


/s/  JAMES A. CROUTHAMEL
James A. Crouthamel


/s/  JOHN GIULIANI
John Giuliani


/s/ JAMES R. PETERS
James R. Peters


/s/ JOHN PITSTICK
John Pitstick


/s/ JEFFREY F. RAYPORT
Jeffrey F. Rayport


/s/ BRIAN SMITH
Brian Smith


/s/ PETER WOLFERT
Peter Wolfert


/s/ JAMES R. ZARLEY
James R. Zarley






[Signature Page to Voting Agreement]

 
 

--------------------------------------------------------------------------------